Citation Nr: 1436985	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II.

2.  Entitlement to a compensable rating prior to May 11, 2009, and to a rating in excess of 10 percent thereafter for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a compensable rating prior to May 11, 2009, and to a rating in excess of 10 percent thereafter for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a compensable rating prior to May 11, 2009, and to a rating in excess of 10 percent thereafter for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a compensable rating prior to May 11, 2009, and to a rating in excess of 10 percent thereafter for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The July 2006 rating decision found that the Veteran's bilateral hands and feet peripheral neuropathy and his erectile dysfunction were related to his diabetes mellitus.  He was not assigned additional disability ratings in this rating decision.  In June 2009, the Veteran's peripheral neuropathy ratings were increased to 10 percent, effective May 11, 2009, creating the staged ratings on appeal.

The December 2008 rating decision denied service connection for depression, a left hip condition, cardiomyopathy, hypertension and entitlement to TDIU.  In January 2009, the Veteran filed a notice of disagreement with the denials of entitlement to service connection for cardiomyopathy and hypertension, and entitlement to TDIU.  In August 2011, the RO granted entitlement to service connection for coronary artery disease, noted to have been claimed as a heart condition, and previously denied as cardiomyopathy.  As such, the grant of entitlement to service connection for coronary artery disease is a full grant of the benefit on appeal (cardiomyopathy), and thus, that issue is no longer before the Board.

In an October 2013 Decision Review Officer's decision, the Veteran was granted entitlement to service connection for kidney disease with an initial 60 percent rating assigned, and his coronary artery disease was increased to 100 percent disabling.

In July 2014, the Veteran was informed that his requested Board hearing would be held in August 2014.  The Veteran submitted a written statement that he was satisfied with the VA's decisions on his claims, and he was withdrawing his appeals.


FINDING OF FACT

In two July 2014 written statements, the Veteran expressed a desire to withdraw from appellate review all of his pending claims, which included entitlement to service connection for hypertension, entitlement to increased ratings for peripheral neuropathy of all extremities and erectile dysfunction, and entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

As noted above, in a rating decision in July 2006 the Veteran's peripheral neuropathy and erectile dysfunction were acknowledged as secondary to his diabetes mellitus, but he was not granted separate compensable ratings.  In a December 2008 rating decision his claims of entitlement to service connection for cardiomyopathy (a heart condition) and hypertension were denied, as was a claim of entitlement to TDIU.  In a June 2009 rating decision his service-connected peripheral neuropathy claims were all increased to 10 percent, effective May 11, 2009.  He filed a timely substantive appeal of these issues in July 2009.  Subsequently, in an August 2011 rating decision he was granted entitlement to coronary artery disease (a heart condition/cardiomyopathy), with an initial 10 percent evaluation.  In October 2013, a Decision Review Officer granted service connection for kidney disease with an initial 60 percent rating, granted an increased rating of 100 percent for coronary artery disease, and granted entitlement to special monthly compensation.  The Veteran was informed of this decision in December 2013.  

In July 2014, the Veteran was informed of his scheduled Board hearing in August 2014.  In July 2014, response to a March 2014 Supplemental Statement of the Case (SSOC), the Veteran provided a SSOC notice response that the VA decision satisfied his appeal on all issues, and he withdrew his appeal.  Also in July 2014, in response to notice of his scheduled Board hearing, the Veteran submitted a statement requesting that his appeals be withdrawn.  This statement was signed and dated.  Accordingly, the Board finds it is clear that the Veteran wishes to withdraw his pending appeals (from the July 2006 and December 2008 rating decisions) after the issuance of the March 2014 SSOCs and October 2013 rating decision (which provided a schedular 100 percent rating and special monthly compensation).

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate. 38 U.S.C.A. § 7105 .


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


